Citation Nr: 1112554	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia, status post surgical repair.

2.  Entitlement to service connection for cold injury residuals of both feet.

3.  Entitlement to service connection for recurrent pulmonary emboli.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for vision problems.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from February 1952 through December 1974, including service in the Republic of Korea, for which he earned the Combat Infantry Badge, and service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

In September 2010, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal initially included a claim for service connection for bilateral feet calluses and corns.  During the pendency of the appeal, an April 2009 rating decision granted service connection for this condition and advised the Veteran this was a full grant of benefits.  Because the Veteran has not filed a notice of disagreement pertaining to this rating determination, this issue is not before the Board for appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal after an Statement of the Case is issued by VA).

The issues of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, and of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for hearing loss, vision problems a low back disability, cold injury residuals of the bilateral feet, recurrent pulmonary emboli, and inguinal hernia and entitlement to an increased evaluation for PTSD are being REMANDED and are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Tinnitus was incurred in active service.





CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In the present case, a letter sent to the Veteran dated in April 2007 advised the Veteran of the information not of record that is necessary to substantiate the claim and informed the Veteran of what evidence VA would seek to provide and what evidence he was expected to provide.  This letter also informed the Veteran of how VA determines the disability rating and an effective date for the award of benefits if service connection is awarded.  The RO obtained service treatment records, VA outpatient treatment records and afforded the Veteran with a VA examination. Additionally, the Veteran submitted private medical records and lay statements in support of his claim.

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken. However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for tinnitus as a result of noise exposure during service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be granted.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has a current diagnosis of tinnitus as reflected in the January 2008 VA examination.  The remaining question, therefore, is whether there is evidence of an inservice occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.

Service treatment records, however, fail to document complaints or treatment for tinnitus during service.  In fact, the Veteran denied ear trouble on the August 1974 report of medical history and the August 1974 examination performed in connection with the Veteran's retirement from service described the ears as normal.

While there was no diagnosis of tinnitus during service, the Veteran consistently reported exposure to noise from his combat service, and specifically described noise from weapons in the artillery.  The Veteran is competent to describe noises he heard during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, in the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  38 U.S.C.A. § 1154(b).  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran.  Id.  The phrase "engaged in combat with the enemy" requires that the Veteran have personally taken part in a fight or encounter with a military foe or hostile unit of instrumentality.  The phrase does not apply to Veterans who merely served in a general "combat area" or combat zone, but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the Veteran's Form DD 214 from his period of service from August 1960 until August 1966 confirms he was awarded the Combat Infantryman Badge.  This decoration clearly reflects the Veteran served in combat.  Accordingly, the Veteran's testimony concerning his exposure to acoustic trauma while serving in Vietnam will be accepted as the inservice incurrence.  38 U.S.C.A. § 1154(b).

The remaining question is whether there is medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.  In this regard, the Veteran was afforded a VA examination in January 2008 to assess whether any current disability was related to service.  After reviewing the claims file, considering the Veteran's history and examining the Veteran the examiner concluded the tinnitus was not at least as likely as not related to service.  The rationale was that there was no indication of a threshold shift in hearing after the noise exposure.  

While the record does not currently reflect a nexus linking the tinnitus to the noise in service, the Veteran has consistently reported ringing of the ears since his service in Korea.  For example, during the January 2008 VA examination the Veteran indicated he began having nearly constant tinnitus bilaterally since military service.  During the September 2010 Board hearing the Veteran indicated that he first noticed ringing of the ears during service and it continued since service.  He explained the ringing increased in severity approximately 5 years prior to the hearing.  

In this regard, the Veteran is competent to provide evidence of symptoms including ringing of the ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board finds the Veteran's testimony to be credible.  There is nothing in the record to suggest the Veteran was mistaken and his report as to the onset of the condition has been consistent throughout the record.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Specifically, the Veteran has a current diagnosis of tinnitus and inservice noise exposure from combat service.  Although there is a lack of medical evidence documenting treatment for the condition, there is competent evidence indicating continuous symptoms of tinnitus since service.  Significantly, although the VA examiner concluded it was less likely the tinnitus was related to service, the examiner also noted the Veteran reported the onset was during service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for tinnitus is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied as to the claims on appeal, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.

First, it is unclear from the record whether there may still be some service treatment records not included in the claims file.  The Veteran has testified that he received treatment in service for his hernia and low back conditions, as well as for frostbite.  Such treatment is not reflected in the service treatment records as contained in the file at present; moreover, considering the length of the Veteran's military service, the service treatment records are unusually sparse.  The Board believes that a request should be made for any records which may have been overlooked by the National Personnel Records Center.

In addition, the claims file does not contain any records of treatment since service separation, with the exception of those pertaining to PTSD, two written statements from private treatment providers, and records of the Veteran's fitting for hearing aids at the VA Medical Center.  However, the Veteran has testified that he has received treatment since service separation through VA, CHAMPUS, and Tri-Care for the claimed disabilities.  Inasmuch as both continuity of symptomatology and the existence of current diagnoses are at issue, attempts should be made to obtain pertinent private, VA, and retired military treatment records.

Additionally, the Veteran testified in September 2010 that he continued to receive treatment at the Vet Center for his PTSD.  These records are relevant and should be obtained.  

With regard to the Veteran's claims of service connection for bilateral hearing loss, the Board notes that the Veteran has obtained some treatment and received hearing aids through the VA health care system.  However, it is unclear if the full records of this treatment are contained in the claims file.  As any outstanding VA records are constructively of record and would be pertinent to a determination in this matter, a remand to obtain such records is warranted.  

Furthermore, the Board is of the opinion that another VA examination is necessary.  Although the Veteran was afforded a VA examination in January 2008, this examination concluded the medical literature did not include a scientific basis for delayed onset hearing loss due to noise exposure  However, the Court has specifically found that "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As the VA examination based the opinion on the lack of a hearing threshold shift in service, the opinion is inadequate for rating at the present time.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, after the January 2008 VA examination, the Veteran submitted an April 2008 statement of a physician who noted that regardless of any documented hearing loss in service, remote exposure to loud noise could result in severe hearing loss.  The physician indicated that medically speaking the exposure to noise in service may be a prominent factor in the Veteran's hearing loss.  The physician did not provide a rationale for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)(holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Accordingly, given the incomplete nature of the VA examination and the conflicting opinions, the Veteran should be afforded another VA examination to determine the etiology of any current hearing loss.  

With respect to the Veteran's claim of service connection for recurrent pulmonary emboli, the Board notes that this claim was denied by the RO based on a lack of evidence of current disability.  At the September 2010 hearing, the Veteran testified that he had recently been hospitalized for a pulmonary embolism; as records of this hospitalization would be probative evidence of a current disability, they should be associated with the claims file on remand.  In addition, the Board notes that the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, has been raised and is referred to the RO for appropriate action.  As there may be a relationship of either causation or aggravation between recurrent pulmonary emboli and ischemic heart disease, these issues are inextricably intertwined and should be adjudicated together on remand.

Finally, with regard to the Veteran's claim for an increased disability rating for PTSD, the Board notes his testimony at the September 2010 hearing that the symptoms of this disability have worsened since the most recent VA examination.  As such, another VA examination to ascertain the current disability picture is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the appropriate federal custodian of records to perform another search to determine if all of the Veteran's service treatment records for his entire active duty military service have been provided to VA.
 
2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for all of the claimed disabilities on appeal, records of which are not already associated with his claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Of particular interest are treatment records from 1) Fitzsimmons Army Hospital for hernia repair surgery 2) Penrose Hospital in Colorado Springs for pulmonary embolism and 3) updated Vet Center records for the PTSD and 4) all VA treatment records, including treatment in Colorado Springs.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  If such records are not available, a negative response should be indicated in the record and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

3.  After obtaining any records requested above, the RO/AMC should afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed heart and/or lung condition.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that he has a current heart and/or lung condition which is the result of his military service, to include the incidents of pulmonary emboli and myocardial infarction therein.

The examiner should also state whether the Veteran has a current ischemic heart condition and, if so, whether it is at least as likely as not that the Veteran's current heart or lung conditions have been caused or aggravated by this condition.  

The examiner should provide the rationale for any opinion(s) rendered.  

4.  After obtaining any records requested above, the RO/AMC should afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veteran's hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished. 

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current hearing loss is related to the Veteran's periods of military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account. 

Prior to forming an opinion, the examiner should be mindful of the holding in Hensley, as noted in the discussion above and must also consider the April 2008 statement of F.B., M.D.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.  

The examiner should provide the rationale for any opinion(s) rendered.  

5.  After obtaining any records requested above, the RO/AMC should afford the Veteran an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected PTSD with associated depressive disorder, NOS.  A copy of the claims file, to include the prior VA examination report, should be provided to the examiner for review.  The examiner should provide the rationale for any opinion(s) rendered.  

6.  On completion of the foregoing, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.L. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


